MAHONEY, Judge
(dissenting):
I dissent. Any issue as to accomplice testimony was waived by the trial defense counsel’s failure to request such instruction at trial where the alleged deficiency could easily have been cured. Caminetti v. United States, 242 U.S. 470, 37 S.Ct. 192, 61 L.Ed. 442 (1917); United States v. Diaz, 22 U.S.C.M.A. 52, 46 C.M.R. 52 (1972); United States v. Schreiber, 5 U.S.C.M.A. 602, 18 C.M.R. 226 (1955); United States v. Moore, 2 M.J. 749 (A.F.C.M.R.1977); United States v. Westmoreland, 1 M.J. 706 (A.F.C.M.R. 1975), rev’d on other grounds, 4 M.J. 91 (C.M.A.1977).
As noted by the majority, exceptions to the waiver doctrine are made for “plain error” or where there is a “miscarriage of justice.” As applied in accomplice cases, these terms have become legal euphemisms. They are employed by appellate courts without factfinding powers to mean “we’re not sure we would have convicted the accused based solely on the testimony of this weasel.”
I have two problems with this approach. First, this Court does have factfinding powers.1 We should not reverse on a deficiency in accomplice instructions, but should ourselves examine the evidence to determine whether the accused is guilty beyond a reasonable doubt.2 If he isn’t, we should reverse on the facts, not the law.
Second, and more importantly, I don’t see the need for an accomplice instruction in any event. All the factors bearing upon the accomplice’s testimony, as highlighted in the majority opinion, were brought forcefully to the attention of the court members in evidence and argument.
Those court members were selected as “best qualified for the duty by reason of age, education, training, experience length of service, and judicial temperament.” Article 25(d)(2), Uniform Code of Military Justice. Those carefully selected members were clearly instructed by the military judge to apply their knowledge of human nature and the ways of the world in determining the facts in the case. The military judge gave rather standard instructions on witness credibility:
In weighing the evidence, you are expected to utilize your common sense, your knowledge of human nature and of the ways of the world. In light of the circumstances of this case, you should consider the inherent probability or improbability of the evidence.
With regard to witnesses, you are required to determine the credibility of the *638witnesses, that is, their worthiness of belief. In judging the credibility of the witnesses in this case, you should carefully weigh the testimony. In doing so, consider all the circumstances under which any witness has testified, his or her demeanor while on the stand, the acuteness of their powers of observation, the accuracy and retentiveness of their memory, their interest, if any, in the outcome of the case, their friendships and prejudices, their character as to truth and veracity, the extent to which they are contradicted or corroborated by other credible evidence, if at all, and any circumstances that tend to shed light upon their credibility, taking into account your own experience in dealing with people.
Now, inconsistencies or discrepancies in the testimony of a witness, or between the testimony of different witnesses may or may not cause you to discredit the testimony. In weighing the effect of a discrepancy, consider whether it pertains to a matter of importance or an unimportant detail, and whether the discrepancy results from innocent error or willful falsehood. Where conflict or inconsistency appears, it is your function to determine where the truth lies. It is not necessarily the number of witnesses called in support of a particular issue that is determinative of that issue, but it is the force, effect, and convincing character of the testimony given which will be your guide in weighing and giving due credit to the testimony.
The rules I have discussed for determining the weight and value to be attached to the testimony of witnesses apply with equal force to the testimony given by the accused.
You may properly believe one witness and disbelieve several witnesses whose testimony is in conflict with that of the one. You should reconcile the evidence in the case in accordance with the weight and credibility which you, in your best judgement, determine should be given to the testimony of each witness and each piece of evidence. You should not disregard the testimony of any witness without due consideration.
While somewhat verbose, the instruction accomplishes what is necessary: it tells the court members that no mystical rules apply in the courtroom — they are to evaluate human behavior in exactly the same way that they do in their everyday lives. To require a further instruction, to the effect that “you cannot convict solely on the word of one culpably involved with the accused if what he says is uncertain, improbable or self-contradictory,” is a redundant overstatement of the obvious.
I believe the time has come to delete any requirement for specialized accomplice instructions in courts-martial. In the words of then Chief Judge Fletcher of the Court of Military Appeals:
I am convinced that an instruction on the testimony of an accomplice should not be given, requested or not. I believe it is improper to call attention to the testimony of any witness. A general instruction is mandated as to the test of the credibility of all witnesses. Since an instruction of the latter nature was given in the present case, nothing more was required.
United States v. Lee, 6 M.J. 96, 98 (C.M.A. 1978) (concurring opinion).

. Article 66(c), Uniform Code of Military Justice.


. United States v. Diaz, 22 U.S.C.M.A. 52, 46 C.M.R. 52 (1972); United States v. Westmoreland, 1 M.J. 706 (A.F.C.M.R.1975), rev’d on other grounds, 4 M.J. 91 (C.M.A.1977). See United States v. Helton, 10 M.J. 820 & note 5 (A.F.C.M.R.1981).